 

 
EXHIBIT 10.62(b)

 

 
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
 
AMENDMENT NO. 1, dated as of October 28, 2008 (this “Amendment”), to the Amended
and Restated Senior Secured Credit Agreement, dated as of September 3, 2008 (as
amended, restated, amended and restated, supplemented, refinanced, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Midwest
Airlines, Inc. (the “Borrower”), Midwest Air Group, Inc. (“Parent”), each of the
subsidiaries of the Borrower from time to time party thereto, each lender from
time to time party thereto (the “Lenders”), Wells Fargo Bank Northwest, National
Association (“Wells Fargo”), as administrative agent (in such capacity, the
“Administrative Agent”) and Wells Fargo, as Collateral Agent.
 
W I T N E S S E T H:
 
    WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend the Credit Agreement as provided herein.
 
    NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
 
    SECTION 1. Definitions.  Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
 
    SECTION 2. Limited Waiver.  Concurrently with the funding of $20,000,000 of
additional Term Loans on October 28, 2008 pursuant to Sections 2.01(c) and (d)
of the Credit Agreement, and subject to Section 12.22 of the Credit Agreement
(as amended hereby), the Lenders hereby waive the conditions set forth in
Section 4.02 of the Credit Agreement; provided, that the parties acknowledge and
agree that the limited waiver set forth in this Section 2 shall not be construed
as an acknowledgement by any Lender that any or all of the conditions set forth
in Section 4.02 of the Credit Agreement have or have not been satisfied as of
the date hereof, and such conditions shall not be deemed to be satisfied except
as in accordance with Section 12.22 of the Credit Agreement (as amended hereby).
 
    SECTION 3. Amendment of the Credit Agreement.  The Credit Agreement is
hereby amended, effective as of the Amendment No. 1 Effective Date (as defined
below), as follows:
 
    3.1. Amendment to Exhibits.  The exhibits to the Credit Agreement are hereby
amended by adding a new Exhibit J in the form attached hereto as Exhibit J.
 
    3.2. Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is
hereby amended by inserting the following new definition in appropriate
alphabetical order:
 
“Instruction Letter” means the Instruction Letter attached hereto as Exhibit J.
 
    3.3. Amendment to Article II.  Article II is hereby amended by adding the
following new Section 2.02(b)(vi):
 
    “(vi)           In the event the conditions set forth in Section 4.02 have
not been satisfied (or waived) to the satisfaction of each Significant Lender
(or waived by each Significant Lender) on or before April 30, 2009, the Borrower
shall prepay an aggregate principal amount of the Term Loans equal to the amount
of funds required to be in the Account (as defined in the Instruction Letter)
subject to the terms of the Instruction Letter, as amended, modified or replaced
from time to time, as of such date.”
3.4. Amendment to Article VII.  Article VII is hereby amended by adding the
following new Section 7.23:
 
    “7.23                      E-170 Expenditures.  Make any expenditures (other
than de minimis expenditures) in respect of the E170 certification program until
the later of April 30, 2009 or completion of the labor agreement contemplated by
the Business Plan.”
 
    3.5.   Amendment to Article XII.  Article XII is hereby amended by adding
the following new Section 12.22:
 
    “12.22                      Revocation of Instruction Letter.  Each Lender
hereby agrees to instruct the Collateral Agent (and the Collateral Agent agrees
to follow such instructions) (x) upon the receipt by the Administrative Agent of
a certificate from a Responsible Officer of the Borrower certifying, to the
satisfaction of each Significant Lender, that (i) the agreements between the
Borrower and each of Boeing Capital Corporation and Skywest Airlines, Inc.
include provisions to effectuate the cash flow and permanent cost reductions
described in the business plan provided by the Borrower to the TPG Entities and
Republic, (ii) each such agreement has been duly executed and delivered by each
Loan Party that is a party thereto and (iii) each such agreement constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is a party thereto in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, to modify the Instruction Letter in order to reduce
the amount of funds in the Account (as defined in the Instruction Letter) that
are subject to the Instruction Letter from $20,000,000 to $10,000,000 and (y)
upon the satisfaction (or waiver) of the conditions set forth to the Milestone
Achievement Date in Section 4.02 to the satisfaction of each Significant Lender,
to promptly revoke the Instruction Letter.  The Collateral Agent agrees that it
will not revoke or modify the Instruction Letter unless instructed to do so by
the Required Lenders.”
 
    SECTION 4. Effectiveness.  This Amendment shall become effective as of the
date (the “Amendment No. 1 Effective Date”) on which the Administrative Agent
shall have received (a) duly executed and completed counterparts hereof (in the
form provided and specified by the Administrative Agent) that, when taken
together, bear the signatures of (i) the Borrower, (ii) each Guarantor and (iii)
the Required Lenders and (b) duly executed and completed counterparts of the
Instruction Letter that, when taken together, bear the signatures of (i) the
Collateral Agent, (ii) Associated Bank, National Association, (iii) Borrower and
(iv) Skyway.
 
    SECTION 5. Validity of Obligations and Liens.
 
    (a) Validity of Obligations.  The Borrower and each Guarantor acknowledge
and agree that, notwithstanding the effectiveness of this Amendment, each of the
Borrower and each Guarantor is indebted to the Lenders and the Agents for the
Secured Credit Obligations, without defense, counterclaim or offset of any kind,
and each of the Borrower and each Guarantor hereby ratifies and reaffirms the
validity, enforceability and binding nature of such Secured Credit Obligations.
 
    (b) Validity of Guarantees.  Each Guarantor hereby confirms and agrees that
notwithstanding the effectiveness of this Amendment, the Guaranty is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects.
 
    (c) Validity of Liens and Loan Documents.  Each of the Borrower and each
Guarantor ratifies and reaffirms the validity and enforceability (without
defense, counterclaim or offset of any kind) of the Liens and security interests
granted to secure any of the Secured Credit Obligations by each of the Borrower
and each Guarantor to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Secured Credit Documents to which any such Borrower or
Guarantor is a party and hereby confirms and agrees that notwithstanding the
effectiveness of this Amendment each Secured Credit Document is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects.
 
    SECTION 6. Effect of Amendment.
 
    6.1.   Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the other Secured Parties or the
Administrative Agent under the Credit Agreement or any other Secured Credit
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Secured
Credit Document, all of which are ratified and affirmed in all respects and
shall continue in full force and affect.  Nothing herein shall be deemed to
entitle the Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Secured Credit
Document in similar or different circumstances.
 
    6.2.   This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Secured Credit Documents.
 
    SECTION 7. General.
 
    7.1.   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
    7.2.   Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and the Lenders for their reasonable out-of-pocket costs
and expenses in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Lenders and the Administrative
Agent.
 
    7.3.   Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
    7.4.   Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
[remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
 

  MIDWEST AIRLINES, INC.          
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer        Title:  Senior Vice
President and Chief Financial Officer          

 
 

  MIDWEST AIR GROUP, INC.          
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer        Title:  Senior Vice
President and Chief Financial Officer          



 

 
SKYWAY AIRLINES, INC.
         
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer        Title:      Vice
President          

 
 

  BESTCARE HOLDINGS, INC.          
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer        Title:     Treasurer   
       

 
 

  MIDWEST EXPRESS SERVICES – KANSAS CITY, INC.          
 
By:
/s/  Curtis E. Sawyer       Name: Curtis E. Sawyer        Title:     President 
         

 
 

  MIDWEST EXPRESS SERVICES – OMAHA, INC.          
 
By:
/s/  Curtis E. Sawyer       Name: Curtis E. Sawyer        Title:     President 
         

 
 

  YX PROPERTIES, LLC     By: Midwest Express Services – Omaha, Inc., its sole
member          
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer        Title:     President   
       

 
 

  WELLS FARGO BANK NORTHWEST,     NATIONAL ASSOCIATION,, as Administrative Agent
and as Collateral Agent          
 
By:
/s/ Val T. Orton       Name: Val T. Orton        Title: Vice President          

 
 

  TPG MIDWEST US V, LLC, as Lender     By: TPG Advisors V, Inc.     Its:
Managing Member          
 
By:
/s/ Clive Bode          

 
 

  TPG MIDWEST INTERNATIONAL V, LLC, as Lender     By: TPG GenPar V, L.P.    
Its: Managing Member     By: TPG Advisors V, Inc.     Its: General Partner      
   
 
By:
/s/ Clive Bode       Name        Title           

 
 

  REPUBLIC AIRWAYS HOLDINGS INC., as a Lender          
 
By:
/s/ Robert H. Cooper       Name: Robert H. Cooper        Title: EVP & DVO       
   


--------------------------------------------------------------------------------



 




EXHIBIT J
INSTRUCTION LETTER
 
 



 
 

--------------------------------------------------------------------------------

 
